Citation Nr: 9933582	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for residuals of mortar 
fragment wound to the right upper arm (muscle group III), 
currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1951 
to June 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Cheyenne Regional Office (RO) June 1995 rating decision which 
denied a rating in excess of 20 percent for the service-
connected disability stemming from muscle group III injury.  
In July 1997, the case was remanded to the RO for additional 
development of the evidence.


FINDING OF FACT

The veteran's service-connected residuals of mortar fragment 
wound to the right (major) upper arm (muscle group III) are 
manifested by arthritis, pain, reduced range of motion, 
muscle atrophy, discomfort and fatigue; there is no 
neurologic impairment, but the disability is shown to be 
moderately severe in nature.


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of mortar 
fragment wound to the right (major) upper arm (muscle group 
III) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5303 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with his service-
connected residuals of right upper arm mortar fragment wound 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim.  Thus, the duty 
to assist has been met in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Historically, service connection for residuals of mortar 
fragment wound to the right arm was granted by RO rating 
decision in April 1986, and a 10 percent rating was assigned 
(and which rating was increased to 20 percent in August 
1987).  That decision was based on the veteran's service 
records showing that he sustained mortar fragment wound to 
the right arm in combat in Korea (but medical records of in-
service treatment are unavailable), private medical records 
in June 1979 and from September to October 1986 showing 
treatment associated with pain, discomfort, and functional 
impairment involving the right upper extremity, and February 
1986 VA medical examination report diagnosing chronic post 
traumatic arthritis of the right shoulder (but no evidence of 
fractures or dislocation); on examination in February 1986, 
he reported that the shrapnel was surgically removed during 
service, and that he was hospitalized for 30 days following 
the shrapnel removal surgery.

On VA medical examination in July 1987, the veteran indicated 
that he had pain, discomfort, weakness, and numbness 
involving the right arm and shoulder.  X-ray study of the 
right shoulder revealed degenerative arthritis.  Old shrapnel 
wound to right shoulder with degenerative arthritis of the 
acromioclavicular joint and chronic rotator cuff impingement 
syndrome was diagnosed.

On VA orthopedic examination in May 1995, the veteran 
indicated that he was a rancher and experienced significant 
impairment in the ability to perform work due to the right 
arm and shoulder disability, as manifested by pain, 
discomfort, and weakness.  On examination, a 5 centimeters 
(cm.) by 2 cm. hypopigmented scar was noted over the middle 
deltoid of the right upper arm just below the right shoulder 
joint; decreased sensation and mild tenderness were noted in 
the area around the scar; no other gross deformity of the 
bone or muscle was indicated, but the right shoulder was 
tender to palpation; the range of motion of the shoulder was 
diminished in all directions and was associated with pain.  
Mortar shrapnel wound to the right upper arm with subsequent 
degenerative arthritis of the right shoulder joint and 
probable impingement syndrome of the rotator cuff were 
diagnosed.  The examiner indicated that impairment associated 
with the disability was gradually increasing in severity. 

At an April 1996 RO hearing, the veteran testified that he 
had discomfort, weakness, and constant pain of the right 
(major) arm resulting in significant functional impairment, 
rendering him unable to perform strenuous physical activity.  

On VA orthopedic examination in August 1997, including a 
review of the claims file, the veteran indicated that he 
experienced constant pain, stiffness, and fatigue involving 
the right shoulder, noting that pain medication only 
partially relieved the symptoms.  On examination, a 2 inch, 
mildly painful scar with keloid formation was noted on the 
right shoulder; range of motion of the right shoulder (both 
passive and active) was to 70 degrees abduction, to 120 
degrees flexion, and to 40 degrees extension; the strength of 
the shoulder was normal but motion was associated with pain 
and crepitus; neurological and vascular examination was 
normal but hyperesthesia was noted over the right shoulder 
scar.  X-ray study of the right shoulder revealed 
degenerative arthritis.  Mortar fragment wound to the right 
upper arm with secondary adhesive capsulitis of the right 
shoulder was diagnosed.

VA medical records from February 1993 to March 1998 reveal 
intermittent treatment for pain and tenderness involving the 
veteran's right shoulder.  

On VA medical examination in April 1998, the veteran 
indicated that he had gradually progressing impairment of 
right shoulder range of motion, noting that he experienced 
difficulties performing physical activity involving the use 
of the right upper extremity.  On examination, the right 
shoulder was found to be tender; range of motion was reduced 
and associated with pain; biceps function was "excellent" 
and without any evidence of muscle atrophy (but modest 
supraspinous atrophy was present); there was no evidence of 
peripheral nerve impairment in the right hand, but he 
indicated that he had occasional tingling in the right hand.  
After a review of the claims file, the examiner indicated 
that the right shoulder disability was stable and unchanged 
since previous examinations, but noted that the veteran had 
progressive subacromial impingement resulting in increasing 
bursitis capsulitis and possibly even rotator cuff 
inflammation.

On VA neurological examination in April 1998, including a 
review of the claims file, a 5 cm scar was noted on the outer 
aspect of the right arm but no sensory deficit was noted 
around the scar; the veteran indicated that the area of the 
scar was sore for a long time following his in-service injury 
but noted that it cleared and was not productive of weakness; 
reportedly, he experienced soreness of the right shoulder 
when performing activities such as lifting, pushing, or 
pulling.  On examination, there was no evidence of muscle 
atrophy, fasciculation, weakness (strength was noted as 4.5 
on a scale of 5), focal motor deficit, or sensory impairment.  
The examiner's clinical impression was that neurological 
examination of the right arm and shoulder was essentially 
normal, showing no evidence of focal, musculocutaneous, or 
axillary nerve impairment.  

In an April 1998 addendum to the April 1998 VA neurological 
examination report, the examiner stated that the veteran's 
residuals of right upper arm mortar fragment wound were not 
associated with any nerve damage and there were no neurologic 
manifestations present.  

On VA medical examination in November 1998, including a 
review of the claims file, the veteran indicated that he 
became left-hand-dominant after his in-service right shoulder 
injury, but noted that he again became right-hand-dominant 
following a post-service, left arm injury; reportedly, his 
increased use of the right arm resulted in the increase in 
the severity of right shoulder symptomatology.  On 
examination, range of motion of the right shoulder was to 100 
degrees flexion, to 60 degrees extension, to 84 degrees 
abduction, to 60 degrees external rotation, and to 90 degrees 
internal rotation; a 3.5 cm by 4 cm horizontal scar was noted 
on the right upper arm; the scar was well cured without 
inflammation or keloid formation, and it was not productive 
of tenderness; the right shoulder was tender, and he was 
unable to perform significant passive or active movement 
without pain.  Adhesive capsulitis of the right shoulder, 
status post mortar wound to the right upper arm, was 
diagnosed.  The examiner indicated that the veteran performed 
active physical work all of his life, but was now retired; he 
would clearly be able to perform sedentary employment.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran on 
motion; weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  Factors considered in rating residual 
disability include less movement than normal, more movement 
than normal, weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

38 C.F.R. §§ 4.50, 4.51, 4.53, 4.54, 4.56 and 4.72 (1999), 
pertinent to the effects of missile and muscle injuries and 
setting out principle factors and symptoms such as weakness, 
undue fatigue-pain, incoordination, muscular fusing or 
scarring and joint involvement, are applicable to the 
veteran's increased rating claim (to the extent they apply to 
disability rating under Diagnostic Code 5303).

During pendency of this appeal, the rating criteria under 
which muscle injuries are evaluated were amended, effective 
July 3, 1997.  62 Fed. Reg. 30,235-240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54 and 4.72 were removed and 
reserved).  Consistent with the decision in Marcoux v. Brown, 
10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for muscle injuries most favorable to the 
veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. 30,235-237 (June 3, 1997).  
Nevertheless, pursuant to the July 1997 Board remand 
instructions, the veteran was provided notice of the change 
in the regulations pertaining to the rating of muscle 
injuries (see August 1998 supplemental statement of the 
case).

Currently, the veteran's service-connected residuals of right 
upper arm mortar fragment wound, muscle group III injury, are 
rated under 38 C.F.R. §§ 4.71a and 4.73, Diagnostic Codes 
5010-5303 (traumatic arthritis and muscle group III injuries, 
respectively).  Muscle group III involves the intrinsic 
muscles of shoulder girdle: (1) pectoralis major I 
(clavicular), and (2) deltoid; the stated function of the 
muscle group is elevation and abduction of arm to level of 
shoulder, act with pectoralis major I and deltoid Group II in 
forward and backward swing of arm.  A 20 percent evaluation 
is currently assigned consistent with evidence of moderate 
injury to muscle group III (of the major or minor extremity).  
If the injury if moderately severe, 30 percent rating will be 
assigned for disability involving the major extremity under 
same diagnostic code (moderately severe disability involving 
the minor extremity will be evaluated 20 percent disabling); 
if the injury is severe, the major extremity will be rated 40 
percent disabling, and the minor extremity will be rated 30 
percent disabling.

38 C.F.R. § 4.56, evaluation of muscle disabilities, in 
effect since July 3, 1997, provides: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  As 
indicated above, no substantive changes were made to 
38 C.F.R. § 3.56.

Based on the entire evidence of record, as discussed above, 
the Board finds that the evidence supports a 30 percent 
rating for the veteran's service-connected residuals of right 
upper arm mortar fragment wound (muscle group III injury) 
under Diagnostic Code 5303.  The Board notes that although 
the claims folder does not contain in-service medical 
evidence documenting the exact nature and extent of the 
mortar fragment wound and the required treatment, post 
service clinical records do not show that this was a through 
and through injury (as only one scar is present on the right 
shoulder), that the injury resulted in bone or joint 
fractures or dislocation (see VA medical examination report 
in February 1986), or that the injury residuals are 
associated with neurologic impairment; the post injury scar 
is also not shown productive of any symptomatology or 
impairment (see e.g., April 1998 VA neurological examination 
report).  

The evidence of record indicates that the veteran's service-
connected residuals of mortar fragment wound to muscle group 
III involve his major extremity; although it appears that he 
learned to depend more on his left arm following the in-
service injury, he again had to become right-hand-dominant 
after a post-service left arm injury.  As indicated on VA 
medical examination in the recent past, his disability is 
productive of constant pain (which is not completely relieved 
by pain medication), crepitus, fatigue, some muscle atrophy, 
and reduced range of motion, all of which interfere with his 
ability to perform physical activity with the right arm.  
Overall, on consideration of both subjective complaints of 
pain and functional impairment, consistent with 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 and objective evidence documenting a 
moderately severe right upper arm disability, the Board 
concludes that the that the rating criteria for a 30 percent 
rating are met under Code 5303. 

Although the presence of arthritis in the right shoulder is 
shown by the clinical evidence discussed above, the veteran's 
service-connected right upper arm disability is currently 
rated based on limitation of motion under Code 5303, and a 
compensable (30 percent) rating is assigned.  An additional 
disability rating under Diagnostic Code 5003 is not warranted 
based on objective evidence of arthritis.

The evidence of record does not reveal that the service-
connected residuals of mortar fragment wound to the right 
upper arm (muscle group III) are associated with ankylosis of 
scapulohumeral articulation, that range of motion of the 
right arm is to 25 degrees from side (see e.g., November 1998 
VA medical examination report), or that the disability is 
productive of loss of head of humerus, nonunion of humerus, 
or fibrous union of humerus; thus, evaluation of the 
disability under Diagnostic Codes 5200, 5201 or 5202 is 
therefore inappropriate in this case.  

The current evidence does not reveal that the veteran's 
service-connected residuals of mortar fragment wound to the 
right upper arm (muscle group III) cause him unusual or 
exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1).  Although the entirety of the 
evidence indicates that he experiences significant functional 
impairment associated with the right arm disability, he is 
not shown to have required frequent periods of 
hospitalization due the disability, and there is no 
indication that such disability currently causes him 
exceptional hardship in an employment setting; the disability 
is now rated consistent with evidence of moderately severe 
injury.  The rating of disabilities is based on average 
impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of an unusual disability picture associated with the 
disability, application of 38 C.F.R. § 3.321(b)(1) in lieu of 
the regular rating criteria, is inappropriate.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   




	(CONTINUED ON NEXT PAGE)











ORDER

A 30 percent rating is granted for the veteran's residuals of 
mortar fragment wound to the right (major) upper arm (muscle 
group III), subject to applicable law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

